
	

113 HR 2729 IH: Housing Assistance Eligibility Verification Act of 2013
U.S. House of Representatives
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2729
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2013
			Mr. Aderholt (for
			 himself, Mr. Farr,
			 Mr. Reichert, and
			 Mr. Doggett) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title IV of the Social Security Act to provide
		  for information comparisons for USDA Housing Assistance programs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Housing Assistance Eligibility
			 Verification Act of 2013.
		2.Information
			 comparisons for USDA Housing Assistance Programs
			(a)In
			 generalSection 453(j) of the
			 Social Security Act (42 U.S.C. 653(j)) is amended by adding at the end the
			 following new paragraph:
				
					(12)Information
				comparisons for USDA Housing Assistance Programs
						(A)Furnishing of
				information by Secretary of AgricultureSubject to the provisions of this
				paragraph, the Secretary of Agriculture shall furnish to the Secretary, on such
				periodic basis as determined by the Secretary of Agriculture in consultation
				with the Secretary, information in the custody of the Secretary of Agriculture
				for comparison with information in the National Directory of New Hires, in
				order to obtain information in such Directory with respect to individuals
				(including tenants) who are applying for or participating in any housing
				program under title V of the Housing Act of 1949 (42 U.S.C. 1471 et seq.),
				including the single family and multifamily housing programs.
						(B)Requirement to
				seek minimum informationThe Secretary of Agriculture shall seek
				information pursuant to this paragraph only to the extent necessary to verify
				the employment and income of individuals described in subparagraph (A).
						(C)Duties of the
				Secretary
							(i)Information
				disclosureThe Secretary, in
				consultation with the Secretary of Agriculture, shall compare information in
				the National Directory of New Hires with information provided by the Secretary
				of Agriculture with respect to individuals described in subparagraph (A), and
				shall disclose information in such Directory regarding such individuals to the
				Secretary of Agriculture, in accordance with this paragraph, for the purposes
				specified in this paragraph.
							(ii)Condition on
				disclosureThe Secretary shall make disclosures in accordance
				with clause (i) only to the extent that the Secretary determines that such
				disclosures do not interfere with the effective operation of the program under
				this part.
							(D)Use of
				information by Secretary of AgricultureThe Secretary of
				Agriculture may use information resulting from a data match pursuant to this
				paragraph only—
							(i)for the purposes
				specified in subparagraph (B); and
							(ii)after removal of
				personal identifiers, to conduct analyses of the employment and income
				reporting of individuals described in subparagraph (B).
							(E)Disclosure of
				information by Secretary of Agriculture
							(i)Purpose of
				disclosureThe Secretary of
				Agriculture may make a disclosure under this subparagraph only for the purpose
				of verifying the employment and income of individuals described in subparagraph
				(A).
							(ii)Disclosures
				permittedSubject to clause (iii), the Secretary of Agriculture
				may disclose information resulting from a data match pursuant to this paragraph
				only to the owner of a property, the Inspector General of the Department of
				Agriculture, and the Attorney General in connection with the enforcement of
				employment and income requirements for the programs described in subparagraph
				(A). Information obtained by the Secretary of Agriculture pursuant to this
				paragraph shall not be made available under section 552(b)(3) of title 5,
				United States Code.
							(iii)Conditions on
				disclosureDisclosures under this paragraph shall be—
								(I)made in accordance
				with data security and control policies established by the Secretary of
				Agriculture and approved by the Secretary;
								(II)subject to audit
				in a manner satisfactory to the Secretary; and
								(III)subject to the
				sanctions under subsection (l)(2).
								(iv)Additional
				disclosures
								(I)Determination by
				secretariesThe Secretary of
				Agriculture and the Secretary shall determine whether to permit disclosure of
				information under this paragraph to persons or entities described in subclause
				(II), based on an evaluation made by the Secretary of Agriculture (in
				consultation with and approved by the Secretary), of the costs and benefits of
				disclosures made under clause (ii) and the adequacy of measures used to
				safeguard the security and confidentiality of information so disclosed.
								(II)Permitted
				persons or entitiesIf the Secretary of Agriculture and the
				Secretary determine pursuant to subclause (I) that disclosures to additional
				persons or entities shall be permitted, information under this paragraph may be
				disclosed by the Secretary of Agriculture to a private owner of a property and
				a management agent, in connection with the administration of a program
				described in subparagraph (A), subject to the conditions in clause (iii) and
				such additional conditions as agreed to by the Secretaries.
								(v)Restrictions on
				redisclosureA person or entity to which information is disclosed
				under this subparagraph may use or disclose such information only as needed for
				verifying the employment and income of individuals described in subparagraph
				(A), subject to the conditions in clause (iii) and such additional conditions
				as agreed to by the Secretaries.
							(F)Reimbursement of
				HHS costsThe Secretary of Agriculture shall reimburse the
				Secretary, in accordance with subsection (k)(3), for the costs incurred by the
				Secretary in furnishing the information requested under this paragraph.
						(G)ConsentThe
				Secretary of Agriculture shall not seek, use, or disclose information under
				this paragraph relating to an individual without the prior written consent of
				such individual (or of a person legally authorized to consent on behalf of such
				individual).
						.
			(b)Amendment to the
			 Internal Revenue CodeSection 6103(l)(7)(D) of the Internal
			 Revenue Code of 1986 (26 U.S.C. 6103(l)(7)(D)) is amended—
				(1)in clause (viii),
			 by striking the and at the end;
				(2)in clause (ix), by
			 striking the period at the end and inserting , and; and
				(3)by inserting after
			 clause (ix) the following new clause:
					
						(x)any housing program under title V of the
				Housing Act of 1949 (42 U.S.C. 1471 et
				seq.).
						.
				
